Citation Nr: 0009314	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota



THE ISSUE

Entitlement to a rating in excess of 20 percent for Epstein-
Barr viral infection (EBV) during the period from June 20, 
1994, to October 31, 1997, and to a compensable rating 
beginning November 1, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to March 
1992, including service in Operation Desert Storm.  This case 
was remanded by the Board of Veterans' Appeals (Board) in 
November 1998 to the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Sioux Falls, 
South Dakota, for additional development.  The case was 
returned to the Board in January 2000.

During the pendency of this appeal, a June 1997 rating 
decision proposed to reduce the veteran's 20 percent 
evaluation for EBV with chronic fatigue and joint pain to a 
noncompensable evaluation based on the results of an April 
1997 VA examination.  
The veteran was notified of the proposed action later in June 
1997 and told that he had 60 days in which to submit 
additional evidence.  An August 1997 rating decision reduced 
the 20 percent evaluation to a noncompensable evaluation, 
effective November 1, 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issue on appeal has been obtained by the 
M&ROC.

2.  The veteran's symptoms of EBV prior to November 1, 1997, 
did not involve more than debilitating fatigue and cognitive 
impairments, or a combination of other signs and symptoms 
that restricted routine daily activities to less than 25 
percent of the pre-illness level of activity; it did not 
result in periods of incapacitation of more than three weeks 
total duration per year.

3.  The evidence upon which the 20 percent evaluation for the 
veteran's EBV was reduced to a noncompensable evaluation 
showed improvement in his EBV.

4.  No significant symptoms of EBR have been manifested 
during the period from November 1, 1997, and the veteran has 
not required medication for the control of the disorder 
during the period.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 20 
percent for EBV from June 20, 1994, through October 31, 1997, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.88b, Diagnostic Code 6354 (1999).

2.  The reduction of the evaluation for the veteran's EBV 
from 20 percent to noncompensable was proper.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.7, 4.88b, Diagnostic Code 6354 (1999).

3.  The requirements for a compensable evaluation for EBV 
beginning November 1, 1997, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.88b, 
Diagnostic Code 6354 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's EBV.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination in August 1994, the veteran complained of 
joint pain and stiffness.  He said that he felt like he had 
the flu all of the time, including fever with dizzy spells.  
The veteran indicated that he had lost 30 pounds since 
service discharge and felt weak much of the time.  Physical 
examination revealed that the veteran's temperature was 97.6.  
The examiner did not find any muscle group weakness or loss 
of sensation.  The assessments were history of malaria, 
treatment in service with resolution; history of fatigue 
since Desert Storm, etiology undetermined, with no 
physiologic cause found at present; history of memory loss, 
related to fatigue and possible mild depression by post-
traumatic stress disorder examination; history of joint pain 
and stiffness, probably related to fatigue, etiology 
undetermined, does not meet criteria for chronic fatigue 
syndrome (CFS); low TSH by laboratory tests, possible mild 
hyperthyroidism.

VA outpatient records from August to October 1994 reveal that 
the veteran complained in August that his joint pain was 
worse and that he was tired most of the time.  The 
assessments were migrating arthralgias and fatigue; increased 
TSH, rule out hyperthyroidism; history of malaria; and 
questionable EBV.  It was noted in September 1994 that the 
veteran weighed 153 pounds; the assessments were EBV and 
joint pain.  The veteran complained in October 1994 of dizzy 
spells, memory loss, joint pain, and headaches. 

On VA examination in November 1994, the veteran reported a 
history of intermittent symptoms.  He stated that he would 
feel healthy for a day or two but then would experience a 
recurrence of fatigue, myalgias, and arthralgias, which 
affected his ability to work.  The examiner noted that there 
was evidence of myalgia, arthralgia, and spasms.  There was 
no anemia or neurological deficit.  It was noted that testing 
was positive for evidence of EBV infection.  The diagnoses 
were febrile illness with hospitalization in the field in 
1991; and chronic fatigue and antibody and antigen titers 
indicative of chronic and/or recurrent EBV.

VA outpatient records dated from November 1994 to April 1996 
reveal that EBV and CFS were diagnosed in November 1994.  The 
assessments in March 1996 were degenerative changes of the 
lumbosacral spine; and decreased memory, anxiety, and sleep 
problems.  

The veteran testified at a personal hearing at the M&ROC in 
April 1996 that he got flu-like symptoms approximately every 
two weeks, with a high temperature, abdominal pains and 
diarrhea; that the symptoms usually lasted 3-5 days; that the 
symptoms were totally incapacitating; that he also had 
extreme headaches, joint pain, memory problems, and 
difficulty sleeping; and that he was only able to do about 10 
percent of what he used to be able to do because of his 
symptoms.

Received by VA in May 1996 was a support statement from D. 
P., the veteran's employer from March 1992 to March 1996, who 
noted that, about a year after the veteran began working for 
him, the veteran started having problems, including memory 
loss and difficulty lifting things.  Also received by VA in 
May 1996 is a handwritten letter purportedly written by C. 
C., the veteran's fiancée, in support of the veteran's claim. 

According to a May 1996 VA examination report, the veteran 
continued to complain of flu-like symptoms, including shakes, 
chills, fever, vomiting, occasional diarrhea, pounding 
headaches, generalized malaise, and diffuse bone pain.  The 
veteran said that he was unemployed.  Physical examination 
did not reveal a temperature.  The assessments were bilateral 
knee pain secondary to traumatic injury in service; chronic 
low back pain secondary to degenerative disc disease; chronic 
EBV infection; cytomegalic viral infection, believed inactive 
at this time; and malaria, probably recurrent and clinically 
active to account for the veteran's symptom complex.  The 
examiner noted that further testing would be necessary to 
confirm or disprove the diagnosis of malaria.  

VA outpatient microbiology testing in May 1996 was negative 
for parasites; an EBV titer showed results consistent with 
late current EBV or past infection.  A urinalysis was normal 
and a blood test did not show anemia.  Additional testing was 
suggested for disease confirmation.

On VA examination in April 1997, the veteran complained of 
knee and back pain, occasional dizzy spells, daily headaches, 
and intermittent problems with cramping stomach pain followed 
by diarrhea; he denied problems with fever, chills, night 
sweats, or gastrointestinal symptoms.  On physical 
examination, the veteran weighed 155 pounds.  It was noted 
that, during the examination, the veteran took a lot of time 
to undress himself and had difficulty walking, with abnormal 
gait; the examiner reported that the veteran walked normally 
after the examination when he was walking down the hall to 
another appointment and did not know that the examiner was 
watching him.  No memory abnormalities were identified, and 
the veteran's speech was normal.  A complete blood count was 
within normal limits.  

The assessments on VA examination in April 1997 included past 
cytomegalic virus infection, clinically cleared; past history 
of infectious mononucleosis or EBV, believed clinically 
cleared; past febrile illnesses that had been consistent and 
suggestive of malaria acquired during the Persian Gulf War, 
earlier diagnostic laboratory studies when he had febrile 
symptoms reported were completely negative for malarial 
parasites, with no elevated temperature ever documented; and 
urinary tract infection.  The examiner concluded that the 
veteran was fictitiously demonstrating abnormal symptoms and 
signs during the examination for secondary gain, with earlier 
studies suggestive of a clearing EBV infection and all other 
laboratory studies for a chronic infectious disorder 
essentially negative.  The examiner also noted that any 
fatigue or joint pain in the right knee and low back was 
secondary to known clinical problems and not to a systemic 
chronic inflammatory condition.

According to a January 1998 statement from the VA examiner 
who examined the veteran in May 1996 and April 1997, there is 
no documentation on file that the veteran had or has malaria.  
He also indicated that he would question past VA psychiatric 
evaluations due to a conflicting clinical history given by 
the veteran.

VA outpatient records dated in June 1998 show that the 
veteran complained of chest pain, shortness of breath, and 
blood in his stool; the assessment was multiple physical 
complaints, possible depression.

Associated with the claims folders in December 1998 were the 
veteran's vocational rehabilitation records, which indicate 
that he was in school for five semesters between 1995 and 
1998; he was tardy a total of 7 times and absent 3 times.  He 
completed his Associate Degree in the Occupational Therapy 
Assistant area with a 3.0 grade point average.

On VA examination in March 1999 by the same examiner who 
evaluated the veteran in May 1996 and April 1997, the 
examiner provided a complete written medical history of the 
veteran based on the previous evidence on file.  It was noted 
that the veteran's current complaints included panic symptoms 
with vomiting, nausea, anorexia, fatigue, difficulty 
sleeping, depression, bone pain, and headaches.  No 
arthralgias were described, and the veteran did not have a 
sore throat.  On physical examination, upper and lower 
extremity strength was 5/5 and symmetric, bilaterally.  The 
veteran weighed 160 pounds.  It was noted that the results of 
laboratory studies in March 1999 were interpreted by a 
reference laboratory as "most strongly suggesting previous 
(latent) infection" without chronic active or reactivated 
EBV infection. 

The VA assessment in March 1999 was EBV, now latent and 
asymptomatic, confirmed by March 1999 serologic markers.  The 
examiner noted that not one of the medical examination 
reports on file since service discharge ever documented 
recurrent fevers, weight change, or chronic fatigue symptoms 
and that, despite complaints of memory problems, the veteran 
performed well during his three years of college level course 
work between 1995 and 1998 that resulted in a degree as an 
occupational therapy assistant.  The examiner also said that 
the letter in support of the veteran's claim that was 
supposed to have been written by his fiancée appeared to 
actually have been written by the veteran, based on a 
comparison of the letter to a handwritten statement from the 
veteran.

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for EBV from 20 percent to noncompensable.  
The Board notes that 38 C.F.R. § 3.344(a) regarding 
stabilization of disability ratings is not for application in 
this case since the 20 percent evaluation for EBV had not 
been in effect for a period of five years or more.  See 38 
C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 
(1993).  However, 38 C.F.R. § 3.344(c), which is to the 
effect that reexaminations disclosing improvement in 
disabilities which have not become stabilized and are likely 
to improve will warrant reduction in the rating assigned, 
does apply.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's service-connected EBV is 
rated as analogous to CFS under Diagnostic Code 6354.

Diagnostic Code 6354 provides that a 10 percent rating is 
warranted for CFS with debilitating fatigue, cognitive 
impairments (such as inability to concentrate, forgetfulness, 
or confusion), or a combination of other signs and symptoms 
which wax and wane but result in periods of incapacitation of 
at least one but less than two weeks total duration per year, 
or symptoms controlled by continuous medication.  A 20 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which are nearly constant and restrict routine 
daily activities by less than 25 percent of the pre-illness 
level, or which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  A 40 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to 50 to 75 
percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.

The Board also notes that the criteria for infectious 
diseases were changed by amendments to the rating schedule 
that became effective August 30, 1996, during the pendency of 
this appeal.  61 Fed. Reg. 39,873 (1996).  However, the 
criteria for Diagnostic Code 6354 were not changed by these 
amendments.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Laboratory testing in November 1994 indicated that the 
veteran had EBV.  However, although the veteran complained on 
VA examinations in 1994 and 1996 of multiple systemic 
symptomatology, such as fever, dizzy spells, a previous 
significant weight loss, fatigue, and joint pains, the 
examination findings do not show evidence of debilitating 
fatigue, cognitive impairment, or a combination of signs and 
symptoms which are nearly constant and restrict routine daily 
activities by more than 25 percent of the pre-illness level 
or result in periods of incapacitation of more than four 
weeks total duration during the year.  In fact, the veteran 
was going to school during this time and was able to obtain a 
degree in 1998 as an occupational therapy assistant.  
Objective evidence during this time period of significant 
impairment is lacking.  Consequently, an evaluation in excess 
of 20 percent for EBV prior to November 1, 1997, is not 
warranted.

On VA examination in April 1997, the veteran denied fevers, 
chills, night sweats, or gastrointestinal problems.  The 
examiner noted that even though the veteran appeared to have 
difficulty walking during the examination, he was observed 
after the examination walking normally.  The assessments 
included EBV, clinically cleared, and the examiner noted that 
the veteran appeared to be fictitiously demonstrating 
abnormal symptoms and signs and that earlier laboratory 
studies were suggestive of clearing EBV.  This examination 
clearly demonstrated improvement in the disability.  

On VA examination in March 1999, laboratory test results were 
interpreted as suggesting a previous, latent, EBV infection 
without a chronic active or reactivated EBV infection.  The 
examiner concluded, after review of the claims files and 
examination of the veteran, that the veteran's EBV was 
asymptomatic and that there was no clinical evidence of 
fever, weight change, or chronic fatigue symptoms.  
Additionally, the examiner noted that the veteran was able to 
obtain a degree as an occupational therapy assistant in 1998.  

These VA examinations disclosed no objective evidence of any 
significant symptoms due to EBV, there is no other objective 
evidence of such symptoms during the period from November 1, 
1997, and there is no indication that the veteran has 
required medication for control of the EBV during this 
period.  Therefore, the Board concludes that the evaluation 
was properly reduced to noncompensable and that the 
disability has remained noncompensably disabling since 
November 1, 1997.  

The Board has also considered whether the above increased 
rating claim should be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (1999).  The 
record reflects that the veteran has not required 
hospitalization for his service-connected EBV and that there 
are no manifestations of the disability which are not 
contemplated by the schedular criteria.  In sum there is no 
indication in the record that the average industrial 
impairment resulting from the veteran's EBV would be in 
excess of that contemplated by the assigned ratings.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted.


ORDER

A rating in excess of 20 percent for EBV from June 20, 1994, 
through October 31, 1997, is denied.  

A compensable rating for EBV during the period beginning 
November 1, 1997, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

